COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00399-CV


D&M Marine, Inc. d/b/a Phipps &            §    From the 431st District Court
Company Homes
                                           §    of Denton County (2008-60228-393)
v.
                                           §    August 15, 2013

J. Neal Turner and Kerie B. Turner         §    Opinion by Justice Gabriel


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that appellant D&M Marine, Inc. d/b/a Phipps &

Company Homes shall pay all costs of this appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Lee Gabriel